DETAILED ACTION
This is the initial Office action for application SN 16/077,932 having an effective date of 14 August 2018 and a Foreign priority date of 24 February 2016 (Japan).  A preliminary amendment was filed on 14 August 2018.  Claims 1-4 and 7-10 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al (US 2018/0066170) (Foreign priority date of 24 April 2015) in combination with Saito et al (US 2015/0203732).

Tasaka discloses that the composition for a heat cycle system contains a refrigerant oil containing at least one type of oil selected from the group consisting of an ester-based refrigerant oil, an ether-based refrigerant oil, a hydrocarbon-based refrigerant oil, a naphthenic refrigerant oil [0020] and paraffinic refrigerant oil [0098]. Tasaka further sets forth specific hydrocarbon-based refrigerant oils in [0173]-[0177], and sets forth specific mineral refrigerant oils including naphthenic oils in [0178]-[0183].  Tasaka allows for the addition of optional components [0061]-[0063].  See Claim 1 of Tasaka.  Independent Claim 1 differs by requiring that the refrigerating machine oil have a viscosity index of 120 or less.  Although not set forth in Tasaka, Saito et al [“Saito”] is added to teach that hydrocarbon refrigerant base oils, and specifically naphthenic and paraffinic base oils, typically have viscosity indexes of less than 120.  
Saito discloses a working fluid composition for a refrigerating machine comprising a refrigerant and a refrigerating machine oil comprising, as a base oil, at least one selected from a mineral oil having a %CN in an n-d-M ring analysis of 10 to 60 (Abstract).  Saito discloses that the n-d-M ring analysis is a method for measuring the number of aromatic carbon atoms (%CA), the number of naphthenic carbon atoms (%CN) and the number of paraffinic carbon atoms (%CP) in an oil wherein the total of the three types of Carbon atoms is 100% [0052].  Saito teaches that if the %CN of the mineral oil is less than 10, the %CP is larger and compatibility of the refrigerant with the oil is deteriorated.  On the other hand, if the %CN of the mineral oil is more than 60, the P is smaller resulting in the deterioration in viscosity characteristics, for example, the reduction in viscosity index [0052].   
In Table 1, Saito sets forth refrigerating machine oil 1 (refined naphthenic crude) having a Viscosity Index of 46, and refrigerating machine oil 2 (distilled paraffinic crude oil) having a viscosity index of 106.  
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to the skilled artisan to have used a mineral oil such as a refined naphthenic crude or a distilled paraffinic crude as taught in Saito, as the refrigerant oil in Tasaka, if so desired, with a reasonable expectation of success.  Tasaka provides motivation for the addition of such mineral oils in [0179] and [0180].   
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al (US 2015/0014574) discloses a working fluid composition for a refrigerating machine comprising a mineral oil and an alkylbenzene oil, wherein the mineral oil has a %CN by n-d-M ring analysis of 20 to 60.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 16, 2021